[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendants have moved to dismiss the action under 143(2) and (5) of the Practice Book. They claim the manner of service of process was deficient as to both the individual defendants and the partnership.
The defendants are Thomas P. Giblin, Randy J. Colomb, and Precision Building Contractors. According to the sheriff's return, the sheriff made service by leaving copies of the original writ, summons and complaint "with and in the hands of Bobby Giblin at 235 Clivland (sic) Avenue, Bridgeport, CT. who CT Page 3731 accepted service . . . ." The record does not reveal the relationship of Bobby Giblin to the litigation.
Section 52-55 of the General Statutes spells out the general procedures for serving individuals. It is clear from the return of process that neither "in hand" service nor abode service was made. The record does not afford the plaintiffs any jurisdictional indicia upon which to rely. Since no other evidence has been offered by the plaintiffs, the plaintiffs have failed to demonstrate that the individual defendants were properly served in accordance with 52-55.
There is no evidence as to Bobby Giblin's connection, if any, to Precision Building Contractors. The plaintiffs have also failed to establish that this entity was properly served.
The Motion to Dismiss is granted.
GEORGE N. THIM, JUDGE